Knowlton, O. J.
The plaintiff’s claim of damages for false imprisonment is not sustained by the evidence. The testimony shows that the locking of the door was not to imprison the plaintiff, but for another purpose. As soon as the plaintiff made known his desire to go out the door was unlocked, and the plaintiff suffered no injury nor damage. At' the time of the alleged assault the plaintiff had entered the shop with the permission of the owner. The defendant, appearing later, objected, and said he would try to put the plaintiff out of the shop. “ At once the plaintiff and defendant wrestled with each other, and after some time the defendant, not being able to put the plaintiff out, left the premises.” Here was a use of force upon the person of the plaintiff, against his will and without justification in law. For this the plaintiff has a right of action, and may recover nominal damages. Commonwealth v. Collberg, 119 Mass. 350.
The appointment of the defendant as trustee in bankruptcy and his locking of the bankrupt’s shop brought the bankrupt’s property in the shop, including that covered by the plaintiff’s mortgage, within the jurisdiction of the bankruptcy court. Ayers v. Farwell, 196 Mass. 349. White v. Schloerb, 178 U. S. 542. In re Kellogg, 121 Fed. Rep. 333, 336. That court, therefore, could deal with the property, and determine the rights of claimants of it. In re Union Trust Co. 122 Fed. Rep. 937. In re Worland, 92 Fed. Rep. 893, 896. In re Waterloo Organ Co. 118 Fed. Rep. 904, 906. In re Wilka, 12 Am. B. R. 727. The plaintiff was a party to the proceedings in the court of bankruptcy under which the defendant acted in the final disposition of the property. He did not seek a revision of these proceedings in a higher tribunal, and we cannot revise them here. If there was error in them, which we do not intimate, the court had *86jurisdiction of the parties and the subject matter, and its orders were binding. The defendant, as a trustee acting under such orders, is not liable in this action.

Judgment for the plaintiff for nominal damages.